AMENDMENT TO AMENDED AND RESTATED SENIOR
MEZZANINE LOAN AGREEMENT


This Amendment to Amended and Restated Senior Mezzanine Loan Agreement (this
“Amendment”), dated as of March 9, 2010, by and among KBS DEBT HOLDINGS, LLC, a
Delaware limited liability company (together with its successors and assigns,
including any lawful holder of any portion of the Indebtedness, “Lender”), and
REQUIRED EQUITY PLEDGOR (as defined in the Loan Agreement), AMERICAN FINANCIAL
REALTY TRUST, a Maryland real estate investment trust (“AFRT”), GKK STARS
ACQUISITION LLC, a Delaware limited liability company (“AFRT Owner”), FIRST
STATES GROUP, L.P., a Delaware limited partnership (“Operating Partnership”),
FIRST STATES GROUP, LLC, a Delaware limited liability company (“Operating
Partnership GP” and together with Operating Partnership, Required Equity
Pledgor, AFRT, AFRT Owner and Operating Partnership, collectively, jointly and
severally, together with their respective permitted successors and assigns,
“Borrower”), amends that certain Amended and Restated Senior Mezzanine Loan
Agreement, dated as of August 22, 2008 (the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the respective meanings given such
terms in the Loan Agreement).


WHEREAS, Lender and Borrower desire to amend the Loan Agreement with respect to
the matters set forth herein.
 
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:
 
Section 1.   Amendments of Loan Agreement.  Lender and Borrower hereby agree to
amend the terms of the Loan Agreement as hereinafter set forth:
 
(a)           The defined term “LIBOR Strike Rate” is hereby deleted in its
entirety and the following is inserted in lieu thereof:
 
““LIBOR Strike Rate” means (1) with respect to the Initial Interest Rate Cap
Agreement, 5.25%; and (2) with respect to any Extension Interest Rate Cap
Agreement, 2.00%.”
 
(b)          The defined term “Major Lease” is hereby deleted in its entirety
and the following is inserted in lieu thereof:
 
““Major Lease” means the Lease covering the Dana Portfolio on the date hereof,
as amended or modified in accordance herewith, and any Lease which (i) when
aggregated with all other Leases at the applicable Property with the same Tenant
(or affiliated Tenants), and assuming the exercise of all expansion rights and
all preferential rights to lease additional space contained in each such Lease,
is expected to contribute more than 7.5% of Net Operating Income during any
12-month period (after adjustment to eliminate the effect of free rent periods),
(ii) is with an Affiliate of Borrower or a Property Owner as Tenant, (iii)
requires an expenditure by landlord of $1,000,000 or more with respect to Tenant
Improvements and/or Leasing Commissions applicable to such Lease, or (iv) is
entered into during the continuance of an Event of Default.”

 
1

--------------------------------------------------------------------------------

 
 
(c)           The following definitions are hereby inserted in the “DEFINITIONS”
section of the Loan Agreement in alphabetical order:
 
““Permitted Distributions” means:
 
 (1) a single distribution from the Qualified Operating Account to reimburse
Sponsor for costs and expenses related to compliance with Section 1.2(b) of the
Loan Agreement, the Junior Mezzanine Loan Agreement and the Mortgage Loan
Agreement and the related amendments of such loan agreements, provided that such
distribution does not cause the amount contained in the Qualified Operating
Account to be less than $5,000,000; and
 
(2) without regard to the distribution described in preceding clause (1),
distributions from the Qualified Operating Account, to the extent such
distributions (i) do not exceed $2,500,000 per Fiscal Quarter in the aggregate,
and (ii) are used solely for the purpose payment (or reimbursement) of corporate
overhead actually incurred and allocated to AFRT.”
 
““Qualified Operating Account” means the account identified as follows:
 
Account Holder
First States Group
680 Old York Road
Jenkintown, PA 19046
   
Bank
Wachovia Bank N.A.
   
Account Number
2000011520836
   
ABA Number
031 201 467”

 
““Qualified Operating Account Control Agreement” means an agreement relating to
the Qualified Operating Account, among Lender, Junior Mezzanine Lender, the
holder of such account and the Eligible Institution at which such account is
maintained, pursuant to which such account is pledged to Lender and Junior
Mezzanine Lender and Borrower is given full access to the funds on deposit
therein but provides for the discontinuance of such access upon receipt by such
Eligible Institution of written notice from Servicer of the occurrence and
continuance of an Event of Default or Junior Mezzanine Loan Event of Default, as
such agreement may be amended, modified, supplemented, or replaced in accordance
herewith.”

 
2

--------------------------------------------------------------------------------

 
 
(d)                Section 3.2(a) of the Loan Agreement is hereby modified by
deleting the last sentence thereof.
 
(e)                Section 3.2(b)(v) of the Loan Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:
 
“(v)       if the Junior Mezzanine Loan is no longer outstanding, all remaining
amounts to the Qualified Operating Account, unless a Mortgage Loan Event of
Default shall have occurred and be continuing, in which case, all remaining
amounts to the Mortgage Loan Cash Management Account.”
 
(f)                 Section 3.5 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:
 
“3.5.  Qualified Operating Account; No Distributions.
 
(a)         Borrower shall cause the Qualified Operating Account to be
maintained at all times.  Borrower shall (i) cause all amounts payable with
respect to operating expenses for the Properties to be paid exclusively from the
Qualified Operating Account, accounts that sweep on a daily basis into the
Qualified Operating Account and accounts established pursuant to the Encumbered
Property Debt Documents (and from no other accounts), (ii) not permit excess
cash attributable to the Properties or the operations of AFRT to be contained in
any account other than the Qualified Operating Account, accounts that sweep on a
daily basis into the Qualified Operating Account or accounts established
pursuant to the Encumbered Property Debt Documents and (iii) not permit the
amounts contained in the Qualified Operating Account to be used for any purpose
other than in connection with the Properties and the making of Permitted
Distributions.  Borrower shall not permit any distributions, transfers or
disbursements to be made from the Qualified Operating Account (or any other
account containing funds related to the Properties and/or the operations of
AFRT) to the direct or indirect equityholders in Junior Mezzanine Borrower,
except for Permitted Distributions.  In the event that any distribution
described in clause (2) of the definition of “Permitted Distribution” shall be
in excess of the amount required to pay the corporate overhead of AFRT for the
period for which such Permitted Distribution was made (as a result of such
overhead being less than the amount budgeted therefor), Borrower shall cause
such excess to be promptly returned to the Qualified Operating
Account.  Borrower shall deliver to Lender each month the monthly bank statement
related to the Qualified Operating Account.
 
(b)         Within 10 days after receipt of a written request from Lender and
Junior Mezzanine Lender, Borrower shall use its good faith commercially
reasonable efforts to cause the Qualified Operating Account to be subject to a
Qualified Operating Account Control Agreement reasonably acceptable to Lender
and Junior Mezzanine Lender; provided that, in the event that Borrower is unable
to cause the institution at which the Qualified Operating Account is held to
promptly enter into such an agreement, Borrower shall replace the Qualified
Operating Account with an Eligible Account at another Eligible Institution that
will enter into such an agreement within 30 days after Borrower’s receipt of
such written request (in which case, such replacement account shall be deemed to
be the “Qualified Operating Account for all purposes hereunder).”

 
3

--------------------------------------------------------------------------------

 
 
(g)                Section 5.14 of the Loan Agreement is hereby modified by
inserting the following immediately after clause (iv) thereof:
 
“Notwithstanding anything to the contrary contained in this Section 5.14, from
and after the first day of the Extension Term, without further request from
Lender, Borrower shall deliver to Lender the monthly reports described in this
Section 5.14 for each month until the Indebtedness has been repaid in full.  All
such reports shall include, in addition to the information described above,
monthly cash flow statements tied to bank statements, including a reconciliation
of beginning cash balances to ending cash balances (including, without
limitation, a reconciliation of the Qualified Operating Account as to income
from rents, operating expenses, Tenant Improvements and Leasing Commissions,
Permitted Distributions and such other items as Lender shall reasonably
request).”
 
(h)                Section 5.23 of the Loan Agreement is hereby modified by
inserting the following immediately after the last sentence thereof:
 
“Without in any way limiting the requirements of this Section 5.23, Borrower
shall not permit any funds constituting Distributions to be swept through, or
concentrated in, any account other than the Qualified Operating Account,
accounts that sweep on a daily basis into the Qualified Operating Account and
accounts established pursuant to the Encumbered Property Debt Documents, prior
to such funds being remitted to the Cash Management Account in accordance with
this Section 5.23.”
 
(i)                 The following Section 5.25 is hereby inserted immediately
following Section 5.24 of the Loan Agreement:
 
“5.25.  Business Plan.  Within 90 days after the first day of the Extension
Term, Borrower shall deliver to Lender a comprehensive long-term business plan
and restructuring proposal addressing repayment of the Loan, in each case, in a
format, and containing a level of detail, reasonably acceptable to Lender.  Such
comprehensive long-term business plan and restructuring proposal shall include,
without limitation, (i) income statements, balance sheets and cash flow
statements prepared in accordance with GAAP, both on a consolidated basis (i,e.,
GKK as a whole) and on a consolidating basis (i.e., the GKK finance  business
versus the GKK real estate business), (ii) individual Property-level
projections, projected rent rolls and such other projections as Lender shall
reasonably request, (iii) a detailed narrative as to all material operating,
balance sheet and financing assumptions and (iv) such other reports and
components as Lender shall reasonably request.  To the extent applicable, the
foregoing shall be presented on a monthly basis for the first 12 months of the
period covered by such plans and on an annual basis for the remainder of the
period covered by such plans.”

 
4

--------------------------------------------------------------------------------

 
 
Section 2.       Conditions Precedent.  Contemporaneously with the execution and
delivery of this Amendment, Borrower shall comply with the conditions set forth
in Section 1.2(b) of the Loan Agreement, as modified by this Amendment (Lender
hereby acknowledging satisfaction of clause (i) thereof).  In addition, the
effectiveness of this Amendment is subject to the satisfaction of the following
conditions:
 
(a)           On the effective date of this Amendment, the Qualified Operating
Account shall contain no less than $5,000,000, and Borrower shall have delivered
to Lender reasonably satisfactory evidence thereof.
 
(b)           Borrower shall have paid or reimbursed Lender for all of its
out-of-pocket costs and expenses (including, without limitation, reasonable
out-of-pocket legal fees) related to the negotiation, execution and delivery of
this Amendment and the commencement of the Extension Term.
 
(c)           Borrower shall have delivered a fully executed copy of this
Amendment to Lender.
 
Section 3.       Miscellaneous.
 
(a)           All of the terms and conditions of the Loan Agreement are
incorporated herein by reference with the same force and effect as if fully set
forth herein.  Except as expressly amended hereby, the Loan Agreement and each
of the other Loan Documents remains in full force and effect in accordance with
its terms.  For the avoidance of doubt, Borrower and Lender acknowledge and
agree that (i) subject to the satisfaction of the conditions set forth in
Section 2 hereof, the Maturity Date shall be the Payment Date in March 2011 or
such earlier date as may result from acceleration and (ii) Borrower has no
further options to extend the Maturity Date of the Loan.
 
(b)           This Amendment shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, without regard to
principles of conflicts of law.
 
(c)           Borrower hereby (1) unconditionally ratifies and confirms, renews
and reaffirms all of its obligations under the Loan Agreement and each of the
other Loan Documents, (2) acknowledges and agrees that such obligations remain
in full force and effect, binding on and enforceable against it in accordance
with the terms, covenants and conditions of the Loan Agreement as amended hereby
and the other Loan Documents, in each case, without impairment, and
(3) represents, warrants and covenants that it is not in default under the Loan
Agreement or any of the other Loan Documents beyond any applicable notice and
cure periods, and there are no defenses, offsets or counterclaims against the
Indebtedness.

 
5

--------------------------------------------------------------------------------

 
 
(d)           Sponsor hereby (1) unconditionally approves and consents to the
execution by Borrower of this Amendment and the modifications to the Loan
Documents effected thereby, (2) unconditionally ratifies, confirms, renews and
reaffirms all of its obligations under the Guaranty, the Environmental Indemnity
and Cooperation Agreement (the “Sponsor Documents”), (3) acknowledges and agrees
that its obligations under the Sponsor Documents remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions of such documents without impairment, and
(4) represents, warrants and covenants that it is not in default under any
Sponsor Document beyond any applicable notice and cure periods, and there are no
defenses, offsets or counterclaims against its obligations under the Sponsor
Documents.
 
(e)           Borrower acknowledges and agrees that no oral communication or
course of dealing from or on behalf of Lender shall constitute any waiver,
agreement, commitment, or evidence of any assurance or intention of Lender with
respect to the Loan, the Loan Agreement and/or the other Loan Documents, and
that any waiver, agreement, commitment, assurance, or intention of Lender with
respect to the Loan, the Loan Agreement and/or the other Loan Documents shall be
effective only if in writing and duly executed by Lender.  Borrower acknowledges
and agrees that no Default or Event of Default shall be waived by Lender, unless
such waiver is in writing and duly executed by Lender.
 
(f)           This Amendment may be executed by facsimile signatures and in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument.
 
(g)           Lender hereby consents to the execution of that certain Second
Amendment to Loan Agreement relating to the Mortgage Loan and that certain
Amendment to Junior Mezzanine Loan Agreement, each dated as of the date hereof,
and the Mortgage Lender and Junior Mezzanine Lender may rely on such consent for
purposes of any applicable intercreditor or co-lender agreement.

 
[Signatures appear on following page]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.
 

 
BORROWER:
     
The entities listed on Schedule A to this
 
signature page
     
By:
/s/ Timothy J. O'Connor
   
Name: Timothy J. O'Connor
   
Title: President
     
Solely with respect to Section 3(d) hereof:
     
SPONSOR:
     
GRAMERCY CAPITAL CORP., a Maryland corporation
     
By:
/s/ Timothy J. O'Connor
   
Name: Timothy J. O'Connor
   
Title: President



[Signatures continued on following page]
 

--------------------------------------------------------------------------------





 
LENDER:
       
KBS DEBT HOLDINGS, LLC,
   
a Delaware limited liability company
         
By:
KBS LIMITED PARTNERSHIP,
     
a Delaware limited partnership, its
manager
             
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,
       
a Maryland corporation,
its sole general partner
                 
By:
/s/ Charles J. Schreiber, Jr
         
Charles J. Schreiber, Jr.
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 